Citation Nr: 1048209	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  04-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from September 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In an October 2008 rating decision, the RO denied the Veteran's 
claim finding that he had not submitted new evidence to reopen 
his service connection claim for peripheral neuropathy. 
Specifically, the RO found that that the Veteran did not appeal 
the December 2005 rating decision which initially denied his 
service connection claim.  However, the Board finds that the 
Veteran filed a timely notice of disagreement in January 2006.  
Thereafter, the RO issued a November 2006 statement of the case 
on the peripheral neuropathy claim and the Veteran thereafter 
perfected his appeal.  As such, the December 2005 rating decision 
did not become final and the Board will not address the issue of 
whether new and material evidence has been submitted sufficient 
to reopen the claim.  

In November 2010, the Board received VA Form 21-4138, Statement 
in Support of Claim, from the Veteran's representative requesting 
60 days to submit additional evidence in this case.  However, the 
Board had decided that the claims on appeal must be remanded for 
further development; therefore, any evidence that the Veteran 
obtains may be submitted on remand as the Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The issues of service connection for peripheral neuropathy and 
bilateral hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

The Board notes that the issue of service connection for tinnitus 
is inextricably intertwined with the Veteran's hearing loss claim 
and will be held in abeyance pending the outcome of a new VA 
audio examination.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The May 2009 VA examiner stated that the Veteran's tinnitus was 
due to the Veteran's current hearing loss.  Therefore, if hearing 
loss is ultimately granted, the Veteran's claim for tinnitus can 
be granted on a secondary basis.  Therefore, the determination 
regarding the remanded issue of service connection for hearing 
loss could have an impact on the Veteran's tinnitus claim.  The 
Board finds these issues to be inextricably intertwined.  Thus, 
adjudication of the tinnitus claim is deferred pending further 
development of the Veteran's hearing loss claim. 


REMAND

A February 2009 VA treatment note indicates that the Veteran had 
an electromyocardiography (EMG) in 2006.  A November 2008 VA 
treatment note provides that the Veteran also had an EMG 
performed in November 2008.  In this note, it was indicated that 
the Veteran was referred to "Adena" for this examination.  
However, records from these appointments have not been associated 
with the claims file.  The RO should obtain all records relevant 
to the Veteran's peripheral neuropathy, to include the EMG 
reports dated in 2006 and November 2008 from contracting private 
medical facilities.  

Additionally, the Veteran should be scheduled for a VA 
examination to determine the specific diagnosis of his peripheral 
neuropathy and whether it is at least as likely as not related to 
service.  Specifically, the Veteran claims that his peripheral 
neuropathy is due to herbicide exposure.  His service personnel 
records indicate that he served in Vietnam. As such, he is 
presumed to have exposed to Agent Orange during service.  
However, only acute and subactue peripheral neuropathy are on the 
list presumptive disorders for herbicide exposure.  38 C.F.R. 
§ 3.309(e), Note 2.  The VA treatment records indicate that the 
Veteran has been diagnosed with peripheral neuropathy.  However, 
there is no indication whether the Veteran suffered from acute or 
subacute peripheral neuropathy.  After the RO has obtained the 
medical records from the Adena Hospital, the Veteran should be 
scheduled for a VA examination to determine whether the Veteran's 
peripheral neuropathy was caused by an event or injury in-
service, to include his exposure to Agent Orange. See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).   The examiner should also provide an 
opinion as to whether the evidence of record indicates that the 
Veteran's peripheral neuropathy had its onset within one year 
after service discharge.  Further, the record indicates that the 
Veteran suffers from nonservice-connected residuals of a back 
injury, to include radiating back and knee pain.  The examiner is 
also asked to opine as to whether his peripheral neuropathy may 
be secondary to this or any other disorder. 

With respect to the Veteran's hearing loss claim, another VA 
examination is necessary.  In May 2009, the Veteran was afforded 
a VA hearing examination where his hearing was tested.  

During the examination, the examiner indicated that the Veteran's 
July 1967 pre-induction examination and April 1969 separation 
examination showed audiograms with normal hearing results in both 
ears.  He then provided that the Veteran's April, 1960 discharge 
audiogram showed not significant threshold shift over the period 
of service as compared to the July 1967 enlistment examination.  
However, it is unclear whether the examiner converted the July 
1967 audiogram results to International Standards Organization 
(ISO)-American National Standards Institute (ANSI) standards 
before making such a statement.  

Specifically, prior to November 1967, audiometric test results 
were reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  There is no 
indication that the Veteran's July 1967 pre-induction examination 
to indicate that the conversation was performed in service or 
during the May 2009 VA examination.  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards, which are represented by the figures in parentheses.  




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
-
5(10)
LEFT
15(30)
5(15)
0(10)
-
5(10)

The April 1969 separation examination showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5

5
LEFT
5
0
0

5

While the April 1969 audiogram result indicate that the Veteran's 
hearing may have improved from his converted audiogram results 
during the July 1967 pre-induction examination, the examiner did 
not discuss these converted audiogram results.  On remand, the VA 
examiner is asked to comment on any threshold shift seen from the 
pre-induction examination and the April 1969 separation 
examination and provide an opinion as to whether this shift is 
significant in determining that the Veteran's hearing loss was 
caused or related to service.  

Hearing loss was noted in the left ear during the May 2009 VA 
examination audiogram.  The threshold of hearing loss in the left 
ear did not meet the requirements for a current hearing loss 
disability under 38 C.F.R. § 3.385.  The VA examiner then stated 
that tympanometry suggested a possible Eustachian tube 
dysfunction for both ears.  It is unclear whether the examiner 
attributed the Veteran's current hearing loss in both ears to a 
Eustachian tube dysfunction rather than to noise exposure in the 
military.  It is also unclear whether the Eustachian tube 
dysfunction noted in the VA examination report was something 
temporary since the VA examiner did not have any data to compare.  
Therefore, the examiner asked the Veteran to follow-up with his 
primary care doctor about this condition to see if it was 
persistent.  Based upon these findings, it is unclear whether the 
Veteran's hearing loss is attributable to noise exposure or a 
possible Eustachian tube dysfunction.  Therefore, a remand is 
necessary for the Veteran's hearing to be re-tested.  An opinion 
is necessary to determine whether the Veteran does in fact have 
persistent Eustachian tube dysfunction, and if so, whether his 
current bilateral hearing loss is due to a Eustachian tube 
dysfunction or in-service noise exposure.  

Finally, as noted above, the Veteran's tinnitus claim is held in 
abeyance pending the above noted development of the Veteran's 
hearing loss claim.  See Harris, 1 Vet. App. 180.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain any medical records relevant to the 
Veteran's peripheral neuropathy from the 
VA medical center in Chillicothe, Ohio or 
any contracting private medical facility, 
to include the EMG reports referred to in 
the November 2008 and February 2009 VA 
treatment records from an Adena Hospital.  
The RO should then associate these 
documents with the Veteran's claims file.  
All efforts to obtain these records should 
be documented.

2.	Then, schedule the Veteran for a VA 
examination to determine whether the 
Veteran's peripheral neuropathy is at 
least as likely as not etiologically 
related to service, to include his 
presumed exposure to Agent Orange.  The 
examiner should also determine whether the 
Veteran's peripheral neuropathy likely had 
its onset within a year of service 
separation or is related to any other 
diagnosed condition, specifically the 
residuals of a low back injury.  The 
claims folder and a copy of this Remand 
must be made available to, and be reviewed 
by, the examiner prior to the examination, 
and he or she should accomplish any 
indicated special tests, studies or 
additional consultations.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Schedule another VA examination with 
respect to the Veteran's hearing loss.  
The examiner is asked to reexamine the 
Veteran's hearing and determine if the 
possible Eustachian tube dysfunction noted 
during the May 2009 VA examination was 
temporary or persistent.  The examiner is 
then asked to clarify whether the 
Veteran's hearing loss is at least as 
likely as not attributed to in-service 
noise  exposure or caused by his 
Eustachian tube dysfunction.  The examiner 
in also asked to look at the audiogram 
results during his July 1967 induction 
examination which have been converted from 
ASA to ISO standards in this Remand and 
comment on any audiometric shift between 
his July 1967 induction examination and 
his April 1969 separation examination.  
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.	The RO should then readjudicate the 
claims.  If such action does not resolve 
the claim, a supplemental statement of the 
case (SSOC) should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


